              Case 3:20-cv-00133-JCH Document 95 Filed 05/14/20 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT

                                                                 :
JAKUB MADEJ                                                      :
                                                                 :       CIVIL ACTION NO.
                             PLAINTIFF                           :       3:20-cv-00133-JCH
                                                                 :
v.                                                               :
                                                                 :
YALE UNIVERSITY, MARVIN CHUN,                                    :
MARK SCHENKER, PETER SALOVEY AND                                 :
JESSIE ROYCE HILL                                                :
                                                                 :
                             DEFENDANTS                          :
                                                                 :       MAY 14, 2020

            MOTION FOR EXTENSION OF TIME TO MOVE TO QUASH, OBJECT
                        AND/OR RESPOND TO SUBPOENAS

           Pursuant to Local Rule 7(b), the defendants hereby move for an extension of time to move

to quash, object, and/or respond to the subpoenas directed to Attorney Patrick Noonan, Helena

Lyng-Olsen, Benjamin Glaser, Jason Shaw, Keshav Raghavan, and Yale University Police

Department.1 The defendants request an extension until thirty days after the Court issues a ruling

on the defendants’ Motion to Stay Discovery Pending the Resolution of the Defendants’ Motion

to Dismiss. The reason for this request is that a favorable ruling on the defendants’ motion would

nullify the need to file any motions to quash, objections, or responses to the subpoenas at this time,

and thus conserve judicial resources.

           Defense counsel exchanged e-mail correspondence with the plaintiff on May 12, 2020 and

May 13, 2020 to determine if the plaintiff had any objection to the instant motion. Despite defense

counsel informing the plaintiff that the defendants would be filing the instant motion on the above-




1
    Copies of these subpoenas are attached as Exhibits A and E to the defendants’ motion to stay discovery.
          Case 3:20-cv-00133-JCH Document 95 Filed 05/14/20 Page 2 of 2



written date, the plaintiff has not yet responded to defense counsel’s inquiry. This is the defendants’

first request for an extension of time.



                                                 THE DEFENDANTS,

                                                 YALE UNIVERSITY, MARVIN CHUN, MARK
                                                 SCHENKER, PETER SALOVEY AND JESSIE
                                                 ROYCE HILL


                                           By:                 /s/
                                                 PATRICK M. NOONAN – CT00189
                                                 COLLEEN NOONAN DAVIS – CT27773
                                                 DONAHUE, DURHAM & NOONAN, P.C.
                                                 Concept Park
                                                 741 Boston Post Road, Suite 306
                                                 Guilford, CT 06437
                                                 Telephone: (203) 458-9168
                                                 Fax: (203) 458-4424
                                                 Email: pnoonan@ddnctlaw.com




                                      CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                       _______________/s/________________
                                                              Patrick M. Noonan




                                                   2
